Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 1 of 8




                                   EXHIBIT 2
Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 2 of 8
Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 3 of 8
Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 4 of 8
Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 5 of 8
Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 6 of 8
Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 7 of 8
Case 2:20-cv-14135-JEM Document 1-2 Entered on FLSD Docket 05/05/2020 Page 8 of 8
